Title: To Benjamin Franklin from William Ferguson, [15 July? 1755]
From: Ferguson, William
To: Franklin, Benjamin


General Edward Braddock and advance units of his army reached a point about nine miles from Fort Duquesne, July 9, when they ran into a force of French and Indians commanded by Capt. Daniel Liénard de Beaujeau. In the three-hour engagement that followed the British were utterly defeated. Braddock was mortally wounded (he died on the 13th) and more than two-thirds of his officers and men were killed or wounded. First news of the disaster reached Gov. Robert Hunter Morris, then at Carlisle, on July 15, and apparently got to Philadelphia on the afternoon of the 18th. For several days fragmentary and sometimes conflicting reports continued to trickle in to the city. Extracts from four of these, including the following to Franklin, survive in a contemporary manuscript endorsed in a later hand: “Letters relative to Braddock’s defeat July 1755.”
 
[Winchester, Va. July 15?, 1755]
By good Authority from the Forces we learn, that the Generall is not killed, as reported at first. He is wounded in the body, but its thought not mortal. He had three horses killed under him: Capt. Orme AD Camp is wounded in the thigh and Secretary Shirley killd. Sir Peter Halkett killd dead, with a great many more officers of Account. All the Artillery taken and the whole put to the rout by a few Indians.
